IN THE
            ARIZONA COURT OF APPEALS
                            DIVISION ONE


                          In Re the Matter of:

              LUKAS BACKSTRAND, Petitioner/Appellee,

                                    v.

             KATHY BACKSTRAND, Respondent/Appellant.

                       No. 1 CA-CV 19-0742 FC
                         FILED 12-24-2020


          Appeal from the Superior Court in Coconino County
                       No. S0300DO201700099
            The Honorable Elaine Fridlund-Horne, Judge

                             AFFIRMED


                              COUNSEL

Loose Law Group, P.C., Phoenix
By Edward J. Walneck
Counsel for Petitioner/Appellee

The Wilkins Law Firm, PLLC, Phoenix
By Amy M. Wilkins (argued) & Laura C. Brosh
Counsel for Respondent/Appellant
                     BACKSTRAND v. BACKSTRAND
                         Opinion of the Court



                        OPINION OF THE COURT

Judge Paul J. McMurdie delivered the Court’s opinion, in which Presiding
Judge James B. Morse Jr. and Judge Maria Elena Cruz joined.


M c M U R D I E, Judge:

¶1             Kathy Backstrand (“Mother”) appeals from the superior
court’s order placing her child, Lola, in the primary care of Lukas
Backstrand (“Father”) and modifying the couple’s parenting time. We hold
that a court may modify a parenting plan only if it first finds a material
change of the circumstances affecting the child’s welfare since the last court
order. If the court finds a material difference in the circumstances, it then
may determine whether a change in the parenting plan will be in the child’s
best interests. See A.R.S. 25-403(A) (listing the factors a court must consider
when deciding legal decision-making and parenting time either initially or
on a petition to modify). We reject Mother’s contention that the court cannot
modify parenting time unless it first finds a material change detrimental to
the child’s welfare.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Lola was born in 2011 while her parents were living in
Minnesota. The family moved to Arizona five years later. In March 2017,
Father filed for dissolution. After Mother and Father reached agreements
on dissolution matters, the court approved a consent decree prepared by
the parties in August 2017. While the dissolution proceeding was pending,
Father moved back to Minnesota.

¶3            The parties agreed to share joint legal decision-making
authority of Lola. They also decided on two different parenting schedules,
entitled “Plan A” and “Plan B.” Under Plan A, which would apply if Father
lived in Minnesota, Lola would live primarily with Mother in Lake Havasu
City and attend school there. Father would have parenting time in the
summers, during school breaks, and on certain holidays. Under Plan B,
which would apply if Father lived in Lake Havasu City, the parents would
equally share parenting time. After the court approved and entered the
parenting plan, Father did not return to Arizona, and the parties
implemented Plan A.




                                      2
                     BACKSTRAND v. BACKSTRAND
                         Opinion of the Court

¶4             In April 2018, less than a year after entry of the decree, Mother
informed Father that she wanted to move with Lola to Las Vegas, Nevada.
Father objected. See A.R.S. § 25-411(A) (“[a] person shall not make a motion
to modify a legal decision-making or parenting time decree earlier than one
year after its date”). Mother did not move at that time. In August 2018, just
more than a year after entry of the consent decree, Mother sent Father a
letter informing him that she and Lola were moving to Las Vegas. Father
again objected and petitioned to prevent Lola’s move.

¶5            In his petition to prevent relocation, Father alleged the move
was not in Lola’s best interests under the factors specified in A.R.S.
§ 25-408(I). While Father’s petition was pending, Mother sent an email to
Father stating she planned to move with Lola to Las Vegas on October 3.
The day before the scheduled move, Father filed an emergency motion with
the court seeking temporary orders enjoining Mother from relocating until
further court order. The next day, the court denied the motion, and Mother
moved with Lola to Las Vegas and enrolled her in school.

¶6            In response to the move, Father amended his petition to
request a modification of legal decision-making and parenting time. Father
alleged Mother had created a substantial and continuing change of
circumstances by moving that justified modifying legal decision-making
and parenting time. Father requested, inter alia, that the court make him
Lola’s primary residential parent and grant Mother long-distance parenting
time. The court appointed a family court evaluator and ordered the parties
to participate in an evaluation concerning legal decision-making and
parenting time. The court-appointed evaluator recommended the court
allow Lola to remain with Mother in Las Vegas.

¶7            In July 2019, the court conducted a three-day trial on Father’s
petition. During the trial, Father questioned the court-appointed evaluator
about his process and findings. Father then presented testimony from an
expert witness challenging the evaluator’s report’s evidentiary value and
opining on the importance of Lola’s relationship with other family
members. Father and Lola’s paternal grandfather testified about the
Minnesota town where Father and his family lived. The testimony revealed
their family’s involvement in Lola’s life, activities available to Lola there,
and identified the school she would attend if Father became her primary
residential parent. Finally, the court heard extensive testimony concerning
Mother’s other child, Lola’s half-brother Cole, who had lived with Mother,
Father, and Lola before the divorce.




                                       3
                     BACKSTRAND v. BACKSTRAND
                         Opinion of the Court

¶8            When Mother and Father separated, Cole relocated to
Minnesota to live with his father, and Mother voluntarily agreed to
terminate her parental rights to Cole. Both Cole’s father and Father testified
that Cole and Lola had a close relationship, and Cole frequently stayed with
Father and Lola for extended periods during Father’s parenting time.
Father also testified that Cole and Lola’s relationship had deteriorated since
they began living apart.

¶9             For her part, Mother testified about the reasons she decided
to move to Las Vegas. She elaborated on the benefits of her new career,
work schedule, and how the increase in income allowed her and Lola to
have a better life than in Lake Havasu City. Mother also testified concerning
Lola’s integration into her new school, extracurricular activities, social life,
and living situation. Finally, Mother testified about her fiancé’s relationship
with Lola.

¶10            Father and Mother each testified about their respective places
of residence. Both parents believed the other’s home would negatively
affect Lola, and both expressed distaste for the environment in the other’s
community. Father asserted a move to Las Vegas would expose Lola to
inappropriate matters. Mother claimed the small town where Father lived
would cause Lola to become small-minded. However, neither parent
pointed to specific evidence showing that the other’s residence was
detrimental to Lola’s welfare. After the hearing, the court took the matter
under advisement.

¶11            In August 2019, the court placed its findings and conclusions
on the record. The court first found that “[M]other created [a] change in
circumstances that [is] substantial and continuing affecting Lola’s best
interests by relocating from Lake Havasu City to Las Vegas.” Based on this
finding, the court then considered and made findings regarding each of the
factors outlined in A.R.S. § 25-408(I) and A.R.S. § 25-403(A). The court
concluded that it was in Lola’s best interests to make Father her primary
residential parent and allow her to reside in Minnesota. Accordingly, the
court reversed Mother’s and Father’s roles under the parenting plan and
ordered Lola to live and attend school in Minnesota. The court also ordered
that Mother be given more parenting time during the summers than the
plan initially provided for Father. The court made no other changes to the
parenting plan but ordered Father’s counsel to prepare a formal written
order addressing its ruling. When Father’s counsel failed to file the order,
the court issued a written order reaffirming and elaborating on its oral
findings and conclusions.



                                       4
                     BACKSTRAND v. BACKSTRAND
                         Opinion of the Court

¶12          Mother appealed, and we have jurisdiction under A.R.S.
§ 12-2101(A)(1).

                               DISCUSSION

A.     The Superior Court Did Not Abuse Its Discretion by Finding a
       Material Change of Circumstances Affecting Lola’s Welfare.

¶13           Mother first argues Father failed to demonstrate a material
change of circumstances affecting Lola’s welfare. As a result, Mother asserts
the court lacked any basis to modify the original decree. We disagree.

¶14           When presented with a request to modify a dissolution
decree’s decision-making and parenting-time provisions, the superior court
must engage in a two-stage inquiry.1 “First, the court must ascertain
whether there has been a change of circumstances materially affecting the


1       We note that the two-stage approach is inconsistent with A.R.S.
§ 25-411(J). Arizona adopted a version of the Uniform Marriage and
Divorce Act (1970) (amended 1971 and 1973). Under section 409(b) of the
uniform act, a parent may not modify a parenting plan unless that parent
presents “facts that have arisen since the prior decree or that were unknown
to the court at the time of entry of the prior decree” or “that a change has
occurred in the circumstances of the child or his [or her] custodian” and the
“modification is necessary to serve the best interest of the child.” Our
legislature did not adopt the change-of-circumstance requirement of the
uniform act, opting instead for A.R.S. § 25-411(J)’s directive that a court may
modify an existing parenting order “whenever modification would serve
the best interest of the child.” Despite the statutory change, our caselaw has
not addressed the continuing validity of the change-of-circumstance
jurisprudence regarding parenting plans. Cf. Waldecker v. O’Scanlon, 375
P.3d 239, 249 (Haw. 2016) (“[J]urisprudential concerns regarding repetitive
motions cannot be addressed in a manner that conflicts with the
requirements of [the Hawai’i family code] that custody should be
awarded . . . according to the best interests of the child and any custody
award shall be subject to modification or change whenever the best interests
of the child require or justify the modification or change.”) (quotations
omitted). This court, however, is bound by our supreme court’s precedent.
Sell v. Gama, 231 Ariz. 323, 330, ¶ 31 (2013) (The lower courts are bound by
Arizona Supreme Court decisions, and that court “alone is responsible for
modifying that precedent.”).




                                      5
                     BACKSTRAND v. BACKSTRAND
                         Opinion of the Court

welfare of the child.” Black v. Black, 114 Ariz. 282, 283 (1977) (citation
omitted). Only if it finds such a change in circumstances may it “then
proceed to determine whether a change in custody will be in the best
interests of the child.” Id.; see also A.R.S. 25-403(A). “[T]he burden is on the
moving party to satisfy the court that conditions and circumstances have so
changed after the original decree as to justify the modification.” Burk v.
Burk, 68 Ariz. 305, 308 (1949). The superior court is vested with broad
discretion to decide whether a change of circumstances has occurred.
Pridgeon v. Superior Court, 134 Ariz. 177, 179 (1982). “On review, the trial
court’s decision will not be reversed absent a clear abuse of discretion, i.e.,
a clear absence of evidence to support its actions.” Id.

¶15           Here, the court did not abuse its discretion by finding that
Lola’s relocation to another city in another state was a change of
circumstances materially affecting her welfare. It is undisputed that the
move placed Lola in a new home, school, and community, where she has
and will continue to engage in new activities, form new relationships, and
face new challenges. These changes are substantial and continuing.2

¶16           The changes affect nearly every facet of Lola’s life with
Mother, and Mother did not testify that the move was temporary. Whether
the changes are ultimately positive or negative is immaterial to the
change-of-circumstances inquiry. See, e.g., Black, 114 Ariz. at 284 (change of
circumstances included that petitioning parent had remarried); Ward v.
Ward, 88 Ariz. 130, 135–36 (1960) (change of circumstances included age of
the child, child’s desire to visit the other parent more frequently, and
increased distance between the child and noncustodial parent); Canty v.
Canty, 178 Ariz. 443, 448–49 (App. 1994) (change of circumstances was that
joint custody became “logistically impossible”); see also Burk, 68 Ariz. at 309
(petitioner not entitled to modification when no evidence existed of change
of circumstances showing primary parent was “an unfit person” or that
“the welfare of the children would be improved by a modification”). The

2      The court would have been presented with an entirely different
situation if Mother had sought the court’s authorization to relocate before
she moved with Lola to Las Vegas. This court has explicitly held that a
proposed relocation, by itself, does not constitute a material change of
circumstances affecting the child. Owen v. Blackhawk, 206 Ariz. 418, 422,
¶¶ 15–16 (App. 2003). So long as a residential parent is willing to remain in
the state if the court were to find that relocation is not in the child’s best
interests, that parent’s desire to relocate, by itself, creates no basis to modify
any provision of the decree or order. Id. at ¶ 16.



                                        6
                     BACKSTRAND v. BACKSTRAND
                         Opinion of the Court

court’s only task at this initial stage is to determine whether (1) a change of
circumstances affecting the child’s welfare has occurred and (2) whether the
difference is material, or, in other words, whether the change justifies
departing from the principles of res judicata underlying the order currently
in place. See Black, 114 Ariz. at 283; Ward, 88 Ariz. at 134–35 (“The change of
circumstances rule as a limitation on modification of a divorce decree is one
aspect of the principle of res judicata.”).

¶17            Moreover, Mother’s relocation of Lola to Las Vegas also
caused a material change of circumstances by undermining several decree
provisions. For example, the parties’ parenting plan provided that Lola
would attend school in Lake Havasu City. By moving Lola to Las Vegas,
Mother rendered this provision logistically impossible to enforce. The
superior court may find a material change of circumstances when the
change has caused the original decree to serve its purpose no longer. Ward,
88 Ariz. at 135; see also Canty, 178 Ariz. at 448–49; Hendricks v. Mortensen, 153
Ariz. 241, 244 (App. 1987) (finding that “[i]t is obvious that the decree must
be modified” when one parent remarried and relocated to Texas).

¶18            Whether imposed by the court or agreed to by the parties, the
parenting provisions of a decree or other order represent a snapshot of the
child’s best interests when they are entered. In turn, this snapshot forms the
baseline from which future courts assess whether a material change of
circumstances has occurred. See Reid v. Reid, 222 Ariz. 204, 209, ¶ 18 (App.
2009) (in part, the rationale for A.R.S. § 25-403’s requirement for specific
findings on the record is to provide a baseline for “any future petitions by
either party based on ‘changed circumstances’”). Thus, a change that
materially reduces or eliminates the effect of a parenting-plan provision
constitutes a change of circumstances because that provision no longer
advances the child’s best interests. Parenting plan provisions that are no
longer tailored to the current circumstances force children and parents to
either comply with logistically impossible directives or go forward without
the measure of stability offered by a defined parenting plan. Under either
scenario, the welfare of the child will be affected.

¶19            Accordingly, the court was well within its discretion to find
that Lola’s relocation to Las Vegas was a material change of circumstances
affecting Lola’s welfare.

¶20           Relying on our supreme court’s decision in Davis v. Davis, 78
Ariz. 174, 176 (1954), Mother counters that the court must find the alleged
change of circumstances both substantial and detrimental to the child’s
welfare before it may consider changing the parenting plan. Claiming the


                                       7
                     BACKSTRAND v. BACKSTRAND
                         Opinion of the Court

evidence presented at trial showed that Mother’s move to Las Vegas was
beneficial to both Mother and Lola, Mother argues the court should not
have proceeded past the change-of-circumstances inquiry.3 However, Davis
does not stand for this principle.

¶21           In Davis, our supreme court addressed a superior court order
altering a father’s parenting time after the child’s mother alleged that the
child experienced conditions while living with the father that detrimentally
affected the child’s health, safety, and general welfare. 78 Ariz. at 175. The
father argued that no showing had been made of a “substantial change of
conditions” since the date of the divorce. Id. In addressing this argument,
the court held the following:

       Th[e] power to modify the decree is to be exercised only when
       cogent reasons are shown. Such reasons must constitute facts
       or conditions unknown at the time of the original decree, or
       occurring subsequent to the decree. These substantial
       conditions must detrimentally affect the child whose welfare
       is the paramount consideration at all times. But all changes in
       the activities or environment of a minor will not necessarily
       constitute a basis for a modification unless shown to be
       substantial and detrimental.

Id. at 176 (emphasis added) (citations omitted). The court then reviewed the
record, found no evidence that the son’s living conditions presented
unreasonable risks to his health, safety, or welfare, and reversed the
superior court’s order. Id. at 176–78.

¶22           Although the Davis court did not specifically reference the
two distinct stages of the modification inquiry, it required both (1) a change


3       Father asserts Mother has waived this argument on appeal because
she failed to raise the change-of-circumstances issue as a contested issue
within her pretrial statement. Under Arizona Rule of Family Law
Procedure 76.1(h), “[a] party waives the right to raise an objection at the
trial or hearing if the specific objection to a . . . claim is not raised” in that
party’s pretrial statement. However, because we conclude the court did not
err regarding this issue, we need not address whether waiver applies here.
City of Tempe v. Fleming, 168 Ariz. 454, 456 (App. 1991) (Whether a litigant
can raise on appeal an argument not made in the superior court is
procedural, not jurisdictional, and may be suspended at the appellate
court’s discretion.).



                                        8
                     BACKSTRAND v. BACKSTRAND
                         Opinion of the Court

arising from new “facts or conditions” and (2) a resulting detrimental effect
on the child. The court’s reference to a change of environment as a “basis
for a modification,” rather than a basis for a finding of changed
circumstances, indicates the court was referring to each prong of the
two-part modification inquiry when it used the phrase “substantial and
detrimental.” See also Pridgeon, at 179 (“In considering a motion for change
of custody, the court must initially determine whether a change of
circumstances has occurred since the last custody order. Only after the
court finds a change has occurred does the court reach the question of
whether a change in custody would be in the child’s best interest.”).

¶23            Our interpretation is reinforced both by the fact that the
two-stage inquiry was already in use when the court ruled in that case, and
it is consistent with the current legislative directive. See Cone v. Righetti, 73
Ariz. 271, 276 (1952) (“[B]efore the court has authority to change the custody
of a minor child it must be shown that there had arisen a change in the
conditions or circumstances surrounding the children affecting their
general welfare and that it would be for their best interests that a change in
custody be made.”) (emphasis added); A.R.S. § 25-411(J). Davis, therefore,
aligns with this court’s analysis outlined above. A change in environment
will permit modification only if the difference is: (1) “substantial,” i.e., a
change that materially affects the welfare of the child; and
(2) “detrimental,” i.e., not in the child’s best interests after considering the
A.R.S. § 25-403(A) factors.

¶24           Under Davis, a parent’s decision to move with the child to the
house next door, without more, would not be a “substantial” change in the
child’s environment warranting modification. A move to another city,
county, or state, on the other hand, could be considered “substantial” but
might not be “detrimental” absent evidence that the change in environment
does not serve the child’s best interests. And concerning the “detrimental”
prong of the inquiry, the legislature’s statutory framework enacted in the
years following Davis has clarified how and in what manner the
best-interests analysis must be conducted. See A.R.S. § 25-403(A) (first
adopted as A.R.S. § 25-332 in 1973); A.R.S. § 25-408(I) (first adopted in its
current form in 1997). Mother’s citation to Davis, therefore, does not alter
our conclusion.

¶25           Having found a change of circumstances, the superior court
then proceeded to the second step of the modification inquiry: whether the
decree should be modified based on the court’s assessment of the child’s
best interests as provided by the relevant statutory framework—in this
case, A.R.S. §§ 25-403(A) and -408(I). See Layne v. LaBianca ex rel County of


                                       9
                     BACKSTRAND v. BACKSTRAND
                         Opinion of the Court

Maricopa, 249 Ariz. 301, 302–03, ¶¶ 5–7 (App. 2020) (the superior court must
consider whether the decree should be modified based on the court’s
assessment of the child’s best interests as provided by the relevant statutory
framework of A.R.S. §§ 25-403(A) and -408(I)). At this step, the court was
required to assess the present circumstances and determine whether Lola’s
best interests were to modify the parenting plan. This assessment included
both the positive and negative impacts of Lola’s relocation to Las Vegas. See
A.R.S. § 25-411(J) (“[t]he court may modify an order granting or denying
parenting time rights whenever modification would serve the best interest
of the child”); Black, 114 Ariz. at 284 (“While the factors that establish a
change of circumstances . . . are not always completely dispositive of the
question of what will be in the child’s best interests, they are highly
relevant.”).

¶26            Mother argues that the court failed to give due deference to
the original decree in making this determination. Specifically, Mother
contends the court could not consider the presence of Lola’s extended
family in Minnesota to determine whether a change of circumstances
occurred or whether the modification was warranted because that fact
already existed when the original decree was entered. Mother is correct that
“[t]he allegation and proof of some additional change occurring since the
entry of the prior order is prerequisite to any later modification.” Pridgeon,
134 Ariz. at 180 (quoting Harder v. Harder, 552 P.2d 852, 854 (Or. App. 1976)).
But once the court found that Lola’s relocation to Las Vegas caused a
material change of circumstances affecting her welfare, it was statutorily
required to consider “all factors that are relevant to the child’s physical and
emotional well-being.” A.R.S. § 25-403(A). This includes considering “the
interaction and interrelationship of the child with . . . the child’s siblings
and any other person who may significantly affect the child’s best interest.”
A.R.S. § 25-403(A)(2).

¶27           During the trial, the court heard extensive testimony by
Father and Lola’s paternal grandfather concerning Lola’s present-day
relationship with her extended family. Cole’s father and Father also
testified about Lola and Cole’s close relationship and the extended time
they have been able to spend together in Minnesota during Father’s
parenting time. Therefore, reasonable evidence supports the court’s
conclusion that the best-interest factors, particularly A.R.S. § 25-403(A)(2),
weighed in favor of modifying the decree to make Father Lola’s primary
residential parent. We will not substitute our judgment by reweighing the
evidence underlying the court’s best-interests analysis. See Vincent v.
Nelson, 238 Ariz. 150, 155, ¶ 18 (App. 2015) (“[T]he family court is in the best
position to judge the credibility of witnesses and resolve conflicting


                                      10
                     BACKSTRAND v. BACKSTRAND
                         Opinion of the Court

evidence, and appellate courts generally defer to the findings of the family
court.”).

B.     The Superior Court Provided Mother with Due Process.

¶28           Mother also contends the superior court allowed Father two
and a half days to present his case but limited her case to only 50 minutes,
thereby depriving her of due process. Mother asserts this imbalance was
fundamentally unfair and skewed the court’s findings and conclusions in
Father’s favor. She also contends the inadequate time the court allowed her
prevented her from recalling and examining the court-appointed family
evaluator, whom Father had questioned extensively during his case.
Whether the superior court afforded Mother due process presents a
question of law we review de novo. Jeff D. v. DCS, 239 Ariz. 205, 207, ¶ 6
(App. 2016).

¶29           “The touchstone of due process under both the Arizona and
federal constitutions is fundamental fairness.” Jeff D., 239 Ariz. at 207, ¶ 7
(quoting State v. Melendez, 172 Ariz. 68, 71 (1992)). At a minimum, due
process requires that litigants be heard “at a meaningful time and in a
meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (quoting
Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). But the due-process right to
an adequate opportunity to be heard must be balanced against the superior
court’s broad discretion to impose reasonable time limits on proceedings
and control the management of its docket. Ariz. R. Fam. Law P. 22(a) (“The
court may impose reasonable time limits appropriate to the proceedings.”);
Ariz. R. Evid. 611(a) (“[t]he court should exercise reasonable control over
the mode and order of examining witnesses and presenting evidence”);
Findlay v. Lewis, 172 Ariz. 343, 346 (1992) (“A trial court has broad discretion
over the management of its docket. Appellate courts do not substitute their
judgment for that of the trial court in the day-to-day management of
cases.”). Thus, this court has held that “[t]hough the court may impose time
limits that appear reasonable in advance of a proceeding, those limits
become unreasonable if they prove insufficient to allow a substantive
hearing.” Volk v. Brame, 235 Ariz. 462, 468, ¶ 21 (App. 2014). But this does
not mean “that the court must indulge inefficient use of time by parties or
their counsel,” and whether additional time is necessary remains
committed to the court’s discretion. Id. at 469, ¶ 22.

¶30           After reviewing the record, we conclude the court’s
management of the proceedings did not violate Mother’s due-process
rights. At the outset, Mother’s characterization of an “imbalance” in the
time allotted to each party ignores the fact that Mother’s trial counsel


                                      11
                     BACKSTRAND v. BACKSTRAND
                         Opinion of the Court

cross-examined nearly all of Father’s witnesses extensively over the first
two days of trial—especially Father’s expert. Nevertheless, when it became
apparent that the remaining time initially set aside for the trial would not
allow Father to finish his case or provide Mother an adequate opportunity
to present her witnesses and evidence, the court extended the trial by nearly
a full day. The court informed both parties of the date and time allotted for
the trial, and both agreed without objection.

¶31             Despite being fully aware of the time allotted and that the
court had already extended the trial once, Mother’s trial counsel again
chose to undertake an extensive cross-examination of Father. Before the
cross-examination was complete, the court informed the parties that only
an hour remained, and it did not intend to extend the trial a second time.
Mother’s counsel objected. In response, the court noted that Mother’s
counsel had used more than an hour and a half to cross-examine Father and
stated that it believed “everybody was aware of how much time was set for
trial and has used their time accordingly.” But the court guaranteed Mother
50 minutes of the remaining hour to ensure that she could present her case,
including her testimony. In doing so, the court limited Father’s time to
cross-examine Mother, noting that Father had used a significant amount of
time for his testimony.

¶32            After completing direct and redirect examination of Mother
within the time remaining, Mother’s trial counsel did not renew the
objection, request additional time, or specify what other evidence was
needed to present Mother’s case adequately. Nor does Mother identify on
appeal additional evidence the superior court’s time restrictions prevented
her from offering at trial. Under these circumstances, we have no difficulty
concluding the court did not deprive Mother of a meaningful opportunity
to be heard, nor did it act unreasonably in refusing to provide her with
additional time. It is incumbent upon counsel to manage the time allotted
and balance cross-examination’s strategic value against the time necessary
to present testimony and other evidence. Cf. Nicaise v. Sundaram, 244 Ariz.
272, 277, ¶ 15 (App. 2018) (finding no denial of due process when brevity of
parent’s testimony “was the product of her counsel’s strategic decisions
regarding use of time at trial”), vacated in part on other grounds, 245 Ariz. 566,
569, ¶ 15 (2019). The court did not deny Mother due process.

                     ATTORNEY’S FEES AND COSTS

¶33           Both parties request an award of attorney’s fees under A.R.S.
§ 25-324. In the exercise of our discretion, we deny both requests. As the




                                       12
                   BACKSTRAND v. BACKSTRAND
                       Opinion of the Court

successful party on appeal, Father is entitled to recover his costs upon
compliance with Arizona Rule of Civil Appellate Procedure 21.

                             CONCLUSION

¶34          We affirm the superior court’s order.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                      13